 1   CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
 2   Chris Carson, Esq., SBN 280048
     Dennis Price, Esq., SBN 279082
 3   Mail: PO Box 262490
     San Diego, CA 92196-2490
 4   Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
 5   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 6
     Attorneys for Plaintiff
 7
     RICHARD MORIN (SBN: 285275)
 8   legal@rickmorin.net
     LAW OFFICE OF RICK MORIN, PC
 9   555 Capitol Mall, Suite 750
     Sacramento, CA 95814-4508
10   Telephone: (916) 333-2222
     Facsimile: (916) 273-8956
11   Attorney for Defendant
     Eirwin F. Selby, Inc.
12                            UNITED STATES DISTRICT COURT
13                         NORTHERN DISTRICT OF CALIFORNIA

14   SAMUEL LOVE,                                  )    Case No.: 3:19-CV-02433-JCS
                                                   )
15           Plaintiff,                            )    JOINT STIPULATION FOR
                                                   )    DISMISSAL PURSUANT TO
16     v.                                          )    F.R.C.P. 41 (a)(1)(A)(ii)
     EIRWIN F. SELBY, INC., a California           )
17                                                 )
     Corporation; and Does 1-10,                   )
18                                                 )
             Defendants.
                                                   )
19                                                 )
                                                   )
20                                                 )
                                                   )
21
22          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
23   parties hereto that this action may be dismissed with prejudice as to all parties; each
24   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
25   matter has been resolved to the satisfaction of all parties.
26
27
28



     Joint Stipulation                            -1-               3:19-CV-02433-JCS
 1   Dated: August 28, 2019                 CENTER FOR DISABILITY ACCESS
 2
 3                                   By: /s/ Amanda Lockhart Seabock
                              ______________Amanda Lockhart Seabock
 4                                          Attorneys for Plaintiff
 5
 6   Dated: August 28, 2019                 LAW OFFICE OF RICK MORIN, PC
 7                                          By: /s/ Richard Morin ____________________
 8                                                Richard Morin
                                                  Attorneys for Defendant
 9                                                Eirwin F. Selby, Inc.

10   Dated: August 29, 2019
11
                                            S DISTRICT
                                         ATE           C
12                                      T                            O
                                   S




                                                                      U
                                  ED




                                                                       RT
13                                                          ERED
                                                  O ORD
                              UNIT




                                       IT IS S
                                                                             R NIA

14
                                                                 Spero
                                                       seph C.
                              NO




                                            Judge Jo
                                                                             FO




15
                               RT




                                                                         LI




                                       ER
                                  H




                                                                     A




16                                          N                            C
                                                              F
                                                D IS T IC T O
                                                      R
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                                            -2-                3:19-CV-02433-JCS
 1                             SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable Richard Morin, counsel
 4   for Eirwin F. Selby, Inc., and that I have obtained authorization to affix his electronic
 5   signature to this document.
 6
 7
 8   Dated: August 28, 2019          CENTER FOR DISABILITY ACCESS
 9
                                     By: /s/ Amanda Lockhart Seabock
10                            ______________Amanda Lockhart Seabock
                                            Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                          -3-            3:19-CV-02433-JCS
